Citation Nr: 0516871	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  92-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

The veteran's current low back disability, first shown many 
years after service, is not of service origin or related to 
any incident in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a June 1992 statement of 
the case; July 1992, October 1994, February 2000, and 
February 2005 supplemental statements of the case; and VCAA 
letters were sent in June 2001 and July 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The June 2001 and 
July 2004 letters informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the June 2001 and July 2004 letters were 
mailed to the appellant subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any evidence in 
his possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  In this regard, the Board 
notes the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The November 1960 military service enlistment examination is 
negative for any complaints or treatment for a low back 
disability.  The service medical records show that the 
veteran was seen at the dispensary in September1961 for back 
complaints.  The veteran stated that he felt his back 
"crack" after performing a dive.  There was slight pain on 
pressure.  The veteran was advise to rest, do no weight 
lifting, no diving, and sleep on a hard mattress.  He was 
seen again in December 1961 for low back strain with marked 
muscle spasm in the lumbar area.  

An October 1962 service medical record indicates that the 
veteran complained of back pain, and stated that he had back 
pain for approximately three years.  Muscle spasm was noted.  
In October 1963 service medical record indicates that the 
veteran was seen for low back strain.  Heat was applied.

The October 1964 separation examination is negative for any 
complaints or treatment for a low back disability.  

The February 1977 VA examination indicates that the veteran 
complained of low back pain.  An examination of the back was 
not conducted at that time.  

VA records from 1991 to the present show complaints and 
treatment for low back pain.

A February 1992 VA examination indicates that the veteran 
complained of low back pain.  The diagnosis was low back 
pain, chronic, with mild to moderate degenerative disease of 
the lumbar spine (by X-ray) and no functional disability.

A statement from a private doctor, dated July 1994, indicates 
that the veteran was first seen in April 1981 for low back 
pain radiating to the left leg.  The veteran was involved in 
a motorcycle accident in July 1986.  He was seen for an on-
the-job low back lifting injury in February 1988.  The 
veteran sustained an on-the-job injury in January 1989 to his 
lower back and right leg.  Spinal x-rays from January 1989 
showed marked degenerative disc thinning and osteophytic 
ligament calcification at the levels of T-12, L-1, 3, and 5, 
with similar changes on the C-5 level cervical region.  The 
physician noted that it was entirely possible that the 
veteran presently had a disability stemming from those 
injuries.  The physician had not seen the veteran since 1989.  

A statement from a private doctor, dated September 1994, 
indicates that the veteran was first seen in September 1994 
for acute lumbar spine pain, right shoulder pain, and 
cervical spine pain.  The veteran provided a long history of 
multiple accidents and injuries including a motorcycle 
accident in 1986, and on-the-job injuries in 1988 and 1989.  
Examination revealed severe lumbar spine pain, and cervical 
spine pain.  There was decreased range of motion in the 
lumbar spine and positive orthopedic tests for lumbar and 
shoulder pain.  There were normal deep tendon reflexes and 
normal light touch and pain sensation.  Review of X-rays 
taken in 1992 revealed severe degenerative joint disease at 
the levels of C5, C6, and C7.  There was also significant 
degenerative joint disease in the thoraco-lumbar spine with 
possible compression fracture of the T12 vertebra, multiple 
levels of osteophytic growth, and disc pathologies at L5/S1, 
L3/L4, and T12/L1.  It was noted that the veteran suffered 
form severe chronic degenerative joint disease that caused 
chronic pain with episodes of acute exacerbation.  

The January 1999 VA examination indicates that the veteran 
reported falling down a hatch of a ship because of a slippery 
rail while in service.  He stated that he went to sickbay 
that evening with a headache, but did not have any back pain 
until 4 to 5 years later.  The veteran also reported that he 
had a neck injury while going off a diving platform.  An 
examination of the back was completed.  

The examiner stated that the veteran gave a history of having 
sustained an injury to his back while in service, but there 
was no definite correlation in the claims file.  The examiner 
stated that he could not without any degree of certainty 
attribute the veteran's symptomatology and findings to the 
injury as the veteran reported.  There was an EMG nerve 
conduction study that showed a right L4-L5 and L5-S1 
radiculopathy.  The examiner noted that at the present time 
the veteran did not have any clinical findings to correlate 
with that.

In a May 2002 addendum, the VA examiner stated that the 
veteran reported injuring his back while aboard a ship in the 
1960s while in service.  After a review of the record, the 
examiner stated that there was no definite correlation in the 
claims file with a history of such an injury.  The examiner 
stated that he did not think there was even a 50/50 chance 
that his present low back disorder was related to his 
military service.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The service medical records show that the veteran was seen on 
several occasions for low back complaints, diagnosed as a 
strain.  However, at the time of the separation examination, 
no abnormality of the spine or back was demonstrated.

Additionally, the first post-service evidence of a low back 
problem was at the February 1977 VA examination, when the 
veteran complained of low back pain.  This is approximately 
12 year after service.  Furthermore, a VA examiner in May 
2002  indicated that the veteran's current back problems were 
unrelated to service.  There is no medical evidence that 
contradicts this opinion.  Accordingly, the Board finds that 
service connection for a low back disability is not 
warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


